Citation Nr: 0639158	
Decision Date: 12/15/06    Archive Date: 01/04/07	

DOCKET NO.  99-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had had active duty from November 1950 to May 
1955.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefit 
sought on appeal.  In a June 2006 decision, the Board 
addressed and resolved three other issues then on appeal with 
final decision regarding those issues.  As such, those 
matters are no longer before the Board.


FINDINGS OF FACT

1.  Second degree pes planus was noted on the veteran's 
November 1950 entrance examination and therefore demonstrated 
that pes planus clearly and unmistakably existed prior to 
service.

2.  Pes planus did not undergo any increase in severity 
during service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for, 
or aggravation of pes planus are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2003, July 2003, March 2006, 
and June 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.  

The veteran contends that he had problems with both feet 
while in service and that he received treatment for his feet 
while at Fort Meade, Maryland.  The veteran reports that he 
was told he had flat feet and was reassigned to light duty as 
a cook.  The veteran relates that his feet are still 
bothering him, but that he was not presently being treated 
for the condition and that he had not been treated at the VA. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  

For purposes of basic entitlement to service connection, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravate by such service.  38 U.S.C.A. § 1111.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  Temporary or intermittent 
flareups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Gensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  In addition, "a 
lasting worsening of the condition," that is, a worsening 
that existed not only at the time of separation, but one that 
still exists currently is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n.2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between a current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The Board's review of the evidence of record discloses that 
the physical examination performed in November 1950 in 
connection with the veteran's entry into service noted the 
presence of second degree pes planus on examination of the 
feet.  This was apparently asymptomatic since the veteran was 
not placed on a physical profile and the physical category 
was "A."  In addition, the veteran denied ever having had 
foot trouble.  Thus, the veteran's pes planus or flat feet 
clearly and unmistakably existed prior to service since it 
was noted on his entry physical examination.

Subsequently dated service medical records show that in 
September 1954 the veteran was seen with a flat painful left 
foot.  He was referred to an orthopedist and excused from 
climbing until seen by the orthopedist.  While the veteran's 
service medical records contain a consultation sheet dated 
later in September 1954 in which he was referred to an 
orthopedist, no clinical findings were recorded on that 
consultation sheet and the veteran's service medical records 
contain no further reference to his feet.  A report of a 
medical examination performed in May 1955 in connection with 
the veteran's separation from service shows the feet were 
normal on clinical evaluation.  Medical records dated 
following the veteran's separation from service contain no 
evidence of complaints or treatment for pes planus.  A report 
of a VA general medical examination performed in December 
1989 noted that the feet showed no abnormalities.  

The veteran was afforded a VA examination in July 2006 in 
connection with his claim for service connection.  The 
examiner reviewed medical records contained in the veteran's 
claims file, including service medical records and obtained a 
podiatry consultation.  Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

Following the examination the examiner concluded that the 
veteran's posterior calcaneal spur diagnosed during the 
examination was at least as likely as not aggravated by 
service.  The examiner commented that wearing combat shoes 
and walking on uneven surfaces could definitely contribute to 
aggravation of the calcaneal spur.  However, the examiner 
also commented that the veteran's left foot calcaneal spur 
was not at least as likely not related to the bilateral pes 
planus noted on the veteran's entrance examination.  The 
examiner adopted the rationale provided by the accompanying 
podiatry consultation in support of that opinion.  The 
podiatrist indicated that since there was no significant left 
foot deformities noted other than pes planus and muscle 
weakness, after reviewing the claims file and not being able 
to find a history of foot related injury or treatment the 
podiatrist could only offer mere speculation as to whether 
his feet were aggravated during service.

After reviewing the July 2006 VA examination, the RO, in an 
August 2006 rating decision, granted service connection for a 
posterior calcaneal spur at the insertion of the Achilles 
tendon of the left foot.  The rating decision assigned a 10 
percent evaluation effective the date of the veteran's 
initial claim.  

Based on this record, the Board finds that service connection 
for bilateral pes planus is not warranted.  Since the 
veteran's pes planus was noted on his entrance physical 
examination the disability clearly existed prior to service 
and the next question is whether the preexisting disability 
underwent an increase in severity during service.  The 
veteran's service medical records, as well as all other 
evidence of record, do not demonstrate that his pes planus 
increased in severity during service.  The only time the 
veteran was seen for complaints regarding his feet was on the 
one occasion in September 1954 when he was seen for a painful 
left foot which was noted to be flat at that time.  

However, no treatment was provided and the notation that the 
veteran's left foot was clearly an observation rendered by 
the examiner, without further comment of it s significance, 
nor of any mention of an increase in severity of the 
underlying disability.  Critically in this regard, at no time 
during service was the veteran's right foot noted to be 
symptomatic.  

The veteran's complaints of left foot pain apparently 
resolved after being excused from climbing since no further 
reference to any complaints associated with the left foot are 
noted during service.  In addition, the veteran's feet were 
noted to be normal on clinical evaluation upon separation 
from service.  While such does not necessarily mean that the 
veteran's pes planus was not present at the time of his 
separation from service, there is no competent medical 
evidence to suggest that the symptoms the veteran had during 
service in February 1954 represented no more than a temporary 
or intermittent flare up of a preexisting disorder as 
contrasted with a lasting worsening of the condition.  There 
is no competent medical evidence to find otherwise.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).



The most recent VA examination indicated that a calcaneal 
spur had been aggravated during service and the RO granted 
service connection for that disability.  Furthermore, the 
July 2006 VA examination report indicated that the examiners 
were unable to offer an opinion that the veteran's pes planus 
was aggravated during service without resort to speculation.  
For the Board to conclude that the veteran's bilateral pes 
planus had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that  
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

Therefore, the Board concludes that service connection for 
pes planus based on aggravation is not warranted.


ORDER

Service connection for bilateral pes planus is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


